Exhibit 10.1

 

Amended May 27, 2004

 

CENTRA SOFTWARE, INC.

AMENDED AND RESTATED 1999 STOCK INCENTIVE PLAN

 

SECTION 1.    General Purpose of the Plan; Definitions

 

The name of the plan is the Centra Software, Inc. 1999 Stock Incentive Plan (the
“Plan”). The purpose of the Plan is to encourage and enable officers, directors
and employees of Centra Software, Inc. (the “Company”) and its Subsidiaries and
other persons to acquire a proprietary interest in the Company. It is
anticipated that providing such persons with a direct stake in the Company’s
welfare will assure a closer identification of their interests with those of the
Company and its stockholders, thereby stimulating their efforts on the Company’s
behalf and strengthening their desire to remain with the Company.

 

The following terms shall be defined as set forth below:

 

“Award” or “Awards”, except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Statutory Stock
Options, Restricted Stock Awards, Unrestricted Stock Awards, Performance Share
Awards and Stock Appreciation Rights.

 

“Board” means the board of directors of the Company.

 

“Cause” means (i) any material breach by the participant of any agreement to
which the participant and the Company are both parties, and (ii) any act or
omission justifying termination of the participant’s employment for cause, as
determined by the Committee.

 

“Change of Control” shall have the meaning set forth in Section 15.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

 

“Conditioned Stock Award” means an Award granted pursuant to Section 6.

 

“Committee” shall have the meaning set forth in Section 2.

 

“Disability” means disability as set forth in Section 22(e)(3) of the Code.

 

“Effective Date” means the date on which the Plan is approved by stockholders as
set forth in Section 17.

 

“Eligible Person” shall have the meaning set forth in Section 4.

 

“Fair Market Value” on any given date means the closing price per share of the
Stock on such date as reported by a nationally recognized stock exchange, or, if
the Stock is not listed on such an exchange, as reported by NASDAQ, or, if the
Stock is not quoted on NASDAQ, the fair market value of the Stock as determined
by the Committee.

 

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

 

“Non-Statutory Stock Option” means any Stock Option that is not an Incentive
Stock Option.

 

“Normal Retirement” means retirement from active employment with the Company and
its Subsidiaries in accordance with the retirement policies of the Company and
its Subsidiaries then in effect.

 

“Outside director” means any director who (i) is not an employee of the Company
or of any “affiliated group,” as such term is defined in Section 1504(a) of the
Code, which includes the Company (an “Affiliate”), (ii) is not a former employee
of the Company or any Affiliate who is receiving compensation for prior services
(other than benefits under a tax-qualified retirement plan) during the Company’s
or any Affiliate’s taxable year, (iii) has not been an officer of the Company or
any Affiliate and (iv) does not receive remuneration from the Company or any



--------------------------------------------------------------------------------

Affiliate, either directly or indirectly, in any capacity other than as a
director. “Outside director” shall be determined in accordance with Section
162(m) of the Code and the Treasury regulations issued thereunder.

 

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

 

“Performance Share Award” means an Award granted pursuant to Section 8.

 

“Stock” means the Common Stock, $.001 par value per share, of the Company,
subject to adjustments pursuant to Section 3.

 

“Stock Appreciation Right” means an Award granted pursuant to Section 9.

 

“Subsidiary” means a subsidiary as defined in Section 424 of the Code.

 

“Unrestricted Stock Award” means an award granted pursuant to Section 7.

 

SECTION 2.    Administration of Plan; Committee Authority to Select Participants
and Determine Awards

 

(a) Committee.    The Plan shall be administered by a committee of the board
(the “Committee”) consisting of not less than two (2) Outside directors, but the
authority and validity of any act taken or not taken by the Committee shall not
be affected if any person administering the Plan is not an “Outside director.”
Except as specifically reserved to the board under the terms of the Plan, the
Committee shall have full and final authority to operate, manage and administer
the Plan on behalf of the Company. Action by the Committee shall require the
affirmative vote of a majority of all members thereof.

 

(b) Powers of Committee.    The Committee shall have the power and authority to
grant and modify Awards consistent with the terms of the Plan, including the
power and authority:

 

(i) to select the persons to whom Awards may from time to time be granted;

 

(ii) to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Statutory Stock Options, Restricted Stock,
Unrestricted Stock, Performance Shares and Stock Appreciation Rights, or any
combination of the foregoing, granted to any one or more participants;

 

(iii) to determine the number of shares to be covered by any Award;

 

(iv) to determine and modify the terms and conditions, including restrictions,
not inconsistent with the terms of the Plan, of any Award, which terms and
conditions may differ among individual Awards and participants, and to approve
the form of written instruments evidencing the Awards; provided, however, that
no such action shall adversely affect rights under any outstanding Award without
the participant’s consent;

 

(v) to accelerate the exercisability or vesting of all or any portion of any
Award;

 

(vi) subject to the provisions of Section 5(a)(ii), to extend the period in
which any outstanding Stock Option or Stock Appreciation Right may be exercised;

 

(vii) to determine whether, to what extent, and under what circumstances Stock
and other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the participant and whether and to what
extent the Company shall pay or credit amounts equal to interest (at rates
determined by the Committee) or dividends or deemed dividends on such deferrals;
and

 

(viii) to adopt, alter and repeal such rules, guidelines and practices for
administration of the Plan and for its own acts and proceedings as it shall deem
advisable; to interpret the terms and provisions of the Plan and any Award
(including related written instruments); to make all determinations it deems
advisable for the administration of the Plan; to decide all disputes arising in
connection with the Plan; and to otherwise supervise the administration of the
Plan.

 

(ix) to delegate to a committee consisting of one or more directors of the
Company the authority to grant options under the Plan to eligible persons who
are not then subject to Section 16 of the Securities

 

2



--------------------------------------------------------------------------------

Exchange Act of 1934 and with respect to whom the Company does not wish to
comply with Section 162(m) of the Code.

 

All decisions and interpretations of the Committee shall be binding on all
persons, including the Company and Plan participants.

 

SECTION 3.    Shares Issuable under the Plan; Mergers; Substitution

 

(a) Shares Issuable.    The maximum number of shares of Stock with respect to
which Awards (including Stock Appreciation Rights) may be granted under the Plan
shall be seven million nine hundred thousand (7,900,000). For purposes of this
limitation, the shares of Stock underlying any Awards which are forfeited,
cancelled, reacquired by the Company or otherwise terminated (other than by
exercise) shall be added back to the shares of Stock with respect to which
Awards may be granted under the Plan so long as the participants to whom such
Awards had been previously granted received no benefits of ownership of the
underlying shares of Stock to which the Awards related. Subject to such overall
limitation, any type or types of Award may be granted with respect to shares,
including Incentive Stock Options. Shares issued under the Plan may be
authorized but unissued shares or shares reacquired by the Company.

 

(b) Limitation on Awards.    In no event may any Plan participant be granted
Awards (including Stock Appreciation Rights) with respect to more than one
million (1,000,000) shares of Stock in any calendar year. The number of shares
of Stock relating to an Award granted to a Plan participant in a calendar year
that is subsequently forfeited, cancelled or otherwise terminated shall continue
to count toward the foregoing limitation in such calendar year. In addition, if
the exercise price of an Award is subsequently reduced, the transaction shall be
deemed a cancellation of the original Award and the grant of a new one so that
both transactions shall count toward the maximum shares issuable in the calendar
year of each respective transaction.

 

(c) Stock Dividends, Mergers, etc.    In the event that after approval of the
Plan by the stockholders of the Company in accordance with Section 17, the
Company effects a stock dividend, stock split or similar change in
capitalization affecting the Stock, the Committee shall make appropriate
adjustments in (i) the number and kind of shares of stock or securities with
respect to which Awards may thereafter be granted (including without limitation
the limitations set forth in Sections 3(a) and (b) above), (ii) the number and
kind of shares remaining subject to outstanding Awards, and (iii) the option or
purchase price in respect of such shares. In the event of any merger,
consolidation, dissolution or liquidation of the Company, the Committee in its
sole discretion may, as to any outstanding Awards, make such substitution or
adjustment in the aggregate number of shares reserved for issuance under the
Plan and in the number and purchase price (if any) of shares subject to such
Awards as it may determine and as may be permitted by the terms of such
transaction, or accelerate, amend or terminate such Awards upon such terms and
conditions as it shall provide (which, in the case of the termination of the
vested portion of any Award, shall require payment or other consideration which
the Committee deems equitable in the circumstances), subject, however, to the
provisions of Section 15.

 

(d) Substitute Awards.    The Committee may grant Awards under the Plan in
substitution for stock and stock based awards held by employees of another
corporation who concurrently become employees of the Company or a Subsidiary as
the result of a merger or consolidation of the employing corporation with the
Company or a Subsidiary or the acquisition by the Company or a Subsidiary of
property or stock of the employing corporation. The Committee may direct that
the substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances. Shares which may be delivered under
such substitute awards may be in addition to the maximum number of shares
provided for in Section 3(a).

 

SECTION 4.    Eligibility

 

Awards may be granted to officers, directors and employees of the Company or its
Subsidiaries (“Eligible Persons”).

 

SECTION 5.    Stock Options

 

The Committee may grant to Eligible Persons options to purchase stock.

 

Any Stock Option granted under the Plan shall be in such form as the Committee
may from time to time approve.

 

3



--------------------------------------------------------------------------------

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Statutory Stock Options. Unless otherwise so designated, an Option shall be
a Non-Statutory Stock Option. To the extent that any option does not qualify as
an Incentive Stock Option, it shall constitute a Non-Statutory Stock Option.

 

No Incentive Stock Option shall be granted under the Plan after the tenth
anniversary of the earlier of (i) the date of adoption of the Plan by the board
or (ii) the date on which the Plan is approved by the stockholders as set forth
in Section 17.

 

The Committee in its discretion may determine the effective date of Stock
Options, provided, however, that grants of Incentive Stock Options shall be made
only to persons who are, on the effective date of the grant, employees of the
Company or any Subsidiary. Stock Options granted pursuant to this Section 5(a)
shall be subject to the following terms and conditions and the terms and
conditions of Section 13 and shall contain such additional terms and conditions,
not inconsistent with the terms of the Plan, as the Committee shall deem
desirable:

 

(a) Exercise Price.    The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5(a) shall be determined by the
Committee at the time of grant but shall be, in the case of Incentive Stock
Options, not less than one hundred percent (100%) of Fair Market Value on the
date of grant. If an employee owns or is deemed to own (by reason of the
attribution rules applicable under Section 424(d) of the Code) more than ten
percent (10%) of the combined voting power of all classes of stock of the
Company or any Subsidiary or parent corporation and an Incentive Stock Option is
granted to such employee, the option price shall be not less than one hundred
ten percent (110%) of Fair Market Value on the grant date.

 

(b) Option Term.    The term of each Stock Option shall be fixed by the
Committee, but no Incentive Stock Option shall be exercisable more than ten (10)
years after the date the option is granted. If an employee owns or is deemed to
own (by reason of the attribution rules of Section 424(d) of the Code) more than
ten percent (10%) of the combined voting power of all classes of stock of the
Company or any Subsidiary or parent corporation and an Incentive Stock Option is
granted to such employee, the term of such option shall be no more than five (5)
years from the date of grant.

 

(c) Exercisability; Rights of a Stockholder.    Stock Options shall become
vested and exercisable at such time or times, whether or not in installments, as
shall be determined by the Committee at or after the grant date. The Committee
may at any time accelerate the exercisability of all or any portion of any Stock
Option. An optionee shall have the rights of a stockholder only as to shares
acquired upon the exercise of a Stock Option and not as to unexercised Stock
Options.

 

(d) Method of Exercise.    Stock Options may be exercised in whole or in part,
by delivering written notice of exercise to the Company, specifying the number
of shares to be purchased. Payment of the purchase price may be made by one or
more of the following methods:

 

(i) in cash, by certified or bank check or other instrument acceptable to the
Committee;

 

(ii) in the form of shares of Stock that are not then subject to restrictions,
if permitted by the Committee, in its discretion. Such surrendered shares shall
be valued at Fair Market Value on the exercise date;

 

(iii) by the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Committee shall prescribe as a condition of such payment procedure. The
Company need not act upon such exercise notice until the Company receives full
payment of the exercise price; or

 

(iv) by any other means (including, without limitation, by delivery of a
promissory note of the optionee payable on such terms as are specified by the
Committee) which the Committee determines are consistent with the purpose of the
Plan and with applicable laws and regulations.

 

The delivery of certificates representing shares of Stock to be purchased
pursuant to the exercise of a Stock Option will be contingent upon receipt from
the Optionee (or a purchaser acting in his stead in accordance with the

 

4



--------------------------------------------------------------------------------

provisions of the Stock Option) by the Company of the full purchase price for
such shares and the fulfillment of any other requirements contained in the Stock
Option or imposed by applicable law.

 

(e) Non-transferability of Options.    Except as the Committee may provide with
respect to a Non-Statutory Stock Option, no Stock Option shall be transferable
other than by will or by the laws of descent and distribution and all Stock
Options shall be exercisable, during the optionee’s lifetime, only by the
optionee.

 

(f) Annual Limit on Incentive Stock Options.    To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the Stock with respect
to which incentive stock options granted under this Plan and any other plan of
the Company or its Subsidiaries become exercisable for the first time by an
optionee during any calendar year shall not exceed $100,000.

 

(g) Form of Settlement.    Shares of Stock issued upon exercise of a Stock
Option shall be free of all restrictions under the Plan, except as otherwise
provided in this Plan.

 

SECTION 6.    Restricted Stock Awards

 

(a) Nature of Restricted Stock Award.    The Committee in its discretion may
grant Restricted Stock Awards to any Eligible Person, entitling the recipient to
acquire, for a purchase price determined by the Committee, shares of Stock
subject to such restrictions and conditions as the Committee may determine at
the time of grant (“Restricted Stock”), including continued employment and/or
achievement of pre- established performance goals and objectives.

 

(b) Acceptance of Award.    A participant who is granted a Restricted Stock
Award shall have no rights with respect to such Award unless the participant
shall have accepted the Award within sixty (60) days (or such shorter date as
the Committee may specify) following the award date by making payment to the
Company of the specified purchase price of the shares covered by the Award and
by executing and delivering to the Company a written instrument that sets forth
the terms and conditions applicable to the Restricted Stock in such form as the
Committee shall determine.

 

(c) Rights as a Stockholder.    Upon complying with Section 6(b) above, a
participant shall have all the rights of a stockholder with respect to the
Restricted Stock, including voting and dividend rights, subject to
non-transferability restrictions and Company repurchase or forfeiture rights
described in this Section 6 and subject to such other conditions contained in
the written instrument evidencing the Restricted Award. Unless the Committee
shall otherwise determine, certificates evidencing shares of Restricted Stock
shall remain in the possession of the Company until such shares are vested as
provided in Section 6(e) below.

 

(d) Restrictions.    Shares of Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as
specifically provided herein. In the event of termination of employment by the
Company and its Subsidiaries for any reason (including death, Disability, Normal
Retirement and for Cause), the Company shall have the right, at the discretion
of the Committee, to repurchase shares of Restricted Stock with respect to which
conditions have not lapsed at their purchase price, or to require forfeiture of
such shares to the Company if acquired at no cost, from the participant or the
participant’s legal representative. The Company must exercise such right of
repurchase or forfeiture within ninety (90) days following such termination of
employment (unless otherwise specified in the written instrument evidencing the
Restricted Stock Award).

 

(e) Vesting of Restricted Stock.    The Committee at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Restricted Stock and the Company’s right of repurchase or forfeiture shall
lapse. Subsequent to such date or dates and/or the attainment of such
pre-established performance goals, objectives and other conditions, the shares
on which all restrictions have lapsed shall no longer be Restricted Stock and
shall be deemed “vested.” The Committee at any time may accelerate such date or
dates and otherwise waive or, subject to Section 13, amend any conditions of the
Award.

 

(f) Waiver, Deferral and Reinvestment of Dividends.    The written instrument
evidencing the Restricted Stock Award may require or permit the immediate
payment, waiver, deferral or investment of dividends paid on the Restricted
Stock.

 

5



--------------------------------------------------------------------------------

SECTION 7.    Unrestricted Stock Awards

 

(a) Grant or Sale of Unrestricted Stock.    The Committee in its discretion may
grant or sell to any Eligible Person shares of Stock free of any restrictions
under the Plan (“Unrestricted Stock”) at a purchase price determined by the
Committee. Shares of Unrestricted Stock may be granted or sold as described in
the preceding sentence in respect of past services or other valid consideration.

 

(b) Restrictions on Transfers.    The right to receive unrestricted Stock may
not be sold, assigned, transferred, pledged or otherwise encumbered, other than
by will or the laws of descent and distribution.

 

SECTION 8.    Performance Share Awards

 

Nature of Performance Shares.    A Performance Share Award is an award entitling
the recipient to acquire shares of Stock upon the attainment of specified
performance goals. The Committee may make Performance Share Awards independent
of or in connection with the granting of any other Award under the Plan.
Performance Share Awards may be granted under the Plan to any Eligible Person.
The Committee in its discretion shall determine whether and to whom Performance
Share Awards shall be made, the performance goals applicable under each such
Award, the periods during which performance is to be measured, and all other
limitations and conditions applicable to the awarded Performance Shares.

 

SECTION 9.    Stock Appreciation Rights

 

The Committee in its discretion may grant Stock Appreciation Rights to any
Eligible Person (i) alone or (ii) simultaneously with the grant of a Stock
Option and in conjunction therewith or in the alternative thereto. A Stock
Appreciation Right shall entitle the participant upon exercise thereof to
receive from the Company, upon written request to the Company at its principal
offices (the “Request”), a number of shares of Stock (with or without
restrictions as to substantial risk of forfeiture and transferability, as
determined by the Committee in its sole discretion), an amount of cash, or any
combination of Stock and cash, as specified in the Request (but subject to the
approval of the Committee in its sole discretion, at any time up to and
including the time of payment, as to the making of any cash payment), having an
aggregate Fair Market Value equal to the product of (i) the excess of Fair
Market Value, on the date of such Request, over the exercise price per share of
Stock specified in such Stock Appreciation Right or its related Option,
multiplied by (ii) the number of shares of Stock for which such Stock
Appreciation Right shall be exercised. Notwithstanding the foregoing, the
Committee may specify at the time of grant of any Stock Appreciation Right that
such Stock Appreciation Right may be exercisable solely for cash and not for
Stock.

 

SECTION 10.    Termination of Stock Options and Stock Appreciation Rights

 

(a) Incentive Stock Options:

 

(i) Termination by Death.    If any participant’s employment by the Company and
its Subsidiaries terminates by reason of death, any Incentive Stock Option owned
by such participant may thereafter be exercised to the extent exercisable at the
date of death, by the legal representative or legatee of the participant, for a
period of two (2) years (or such longer period as the Committee shall specify at
any time) from the date of death, or until the expiration of the stated term of
the Incentive Stock Option, if earlier.

 

(ii) Termination by Reason of Disability or Normal Retirement.

 

(A) Any Incentive Stock Option held by a participant whose employment by the
Company and its Subsidiaries has terminated by reason of Disability may
thereafter be exercised, to the extent it was exercisable at the time of such
termination, for a period of one (1) year (or such longer period as the
Committee shall specify at any time) from the date of such termination of
employment, or until the expiration of the stated term of the Option, if
earlier.

 

(B) Any Incentive Stock Option held by a participant whose employment by the
Company and its Subsidiaries has terminated by reason of Normal Retirement may
thereafter be exercised, to the extent it was exercisable at the time of such
termination, for a period of ninety (90) days (or such longer period as the
Committee shall specify at any time) from the date of such termination of
employment, or until the expiration of the stated term of the Option, if
earlier.

 

6



--------------------------------------------------------------------------------

(C) The Committee shall have sole authority and discretion to determine whether
a participant’s employment has been terminated by reason of Disability or Normal
Retirement.

 

(D) Except as otherwise provided by the Committee at the time of grant, the
death of a participant during a period provided in this Section 10(b) for the
exercise of an Incentive Stock Option shall extend such period for two (2) years
from the date of death, subject to termination on the expiration of the stated
term of the Option, if earlier.

 

(iii) Termination for Cause.    If any participant’s employment by the Company
and its Subsidiaries has been terminated for Cause, any Incentive Stock Option
held by such participant shall immediately terminate and be of no further force
and effect; provided, however, that the Committee may, in its sole discretion,
provide that such Option can be exercised for a period of up to thirty (30) days
from the date of termination of employment, or until the expiration of the
stated term of the Option, if earlier.

 

(iv) Other Termination.    Unless otherwise determined by the Committee, if a
participant’s employment by the Company and its Subsidiaries terminates for any
reason other than death, Disability, Normal Retirement or for Cause, any
Incentive Stock Option held by such participant may thereafter be exercised, to
the extent it was exercisable on the date of termination of employment, for
ninety (90) days (or such longer period as the Committee shall specify at any
time) from the date of termination of employment, or until the expiration of the
stated term of the Option, if earlier.

 

(b) Non-Statutory Stock Options and Stock Appreciation Rights.    Any
Non-Statutory Stock Option or Stock Appreciation Right granted under the Plan
shall contain such terms and conditions with respect to its termination as the
Committee, in its discretion, may from time to time determine.

 

SECTION 11.    Tax Withholding

 

(a) Payment by Participant.    Each participant shall, no later than the date as
of which the value of an Award or of any Stock or other amounts received
thereunder first becomes includable in the gross income of the participant for
Federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Committee regarding the payment of, any Federal, state or
local taxes of any kind required by law to be withheld with respect to such
income. The Company and its Subsidiaries shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the participant.

 

(b) Payment in Shares.    A Participant may elect, with the consent of the
Committee, to have such tax withholding obligation satisfied, in whole or in
part, by (i) authorizing the Company to withhold from shares of Stock to be
issued pursuant to an Award a number of shares with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
withholding amount due with respect to such Award, or (ii) transferring to the
Company shares of Stock owned by the participant with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
withholding amount due.

 

SECTION 12.    Transfer, Leave of Absence, Etc.

 

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

 

(a) a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another; and

 

(b) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Committee otherwise so provides
in writing.

 

SECTION 13.    Amendments and Termination

 

The board may at any time amend or discontinue the Plan and the Committee may at
any time amend or cancel any outstanding Award (or provide substitute Awards at
the same or reduced exercise or purchase price or with no exercise or purchase
price, but such price, if any, must satisfy the requirements which would apply
to the substitute or amended Award if it were then initially granted under this
Plan) for the purpose of satisfying changes in

 

7



--------------------------------------------------------------------------------

law or for any other lawful purpose, but no such action shall adversely affect
rights under any outstanding Award without the holder’s consent. However, no
such amendment, unless approved by the stockholders of the Company, shall be
effective if it would cause the Plan to fail to satisfy the incentive stock
option requirements of the Code.

 

SECTION 14.    Status of Plan

 

With respect to the portion of any Award which has not been exercised and any
payments in cash, Stock or other consideration not received by a participant, a
participant shall have no rights greater than those of a general creditor of the
Company unless the Committee shall otherwise expressly determine in connection
with any Award or Awards. In its sole discretion, the Committee may authorize
the creation of trusts or other arrangements to meet the Company’s obligations
to deliver Stock or make payments with respect to Awards hereunder, provided
that the existence of such trusts or other arrangements is consistent with the
provision of the foregoing sentence.

 

SECTION 15.    Change of Control Provisions

 

(a) Upon the occurrence of a Change of Control as defined in this Section 15:

 

(i) subject to the provisions of clause (iii) below, after the effective date of
such Change of Control, each holder of an outstanding Stock Option, Restricted
Stock Award, Performance Share Award or Stock Appreciation Right shall be
entitled, upon exercise of such Award, to receive, in lieu of shares of Stock
(or consideration based upon the Fair Market Value of Stock), shares of such
stock or other securities, cash or property (or consideration based upon shares
of such stock or other securities, cash or property) as the holders of shares of
Stock received in connection with the Change of Control;

 

(ii) the Committee may accelerate the time for exercise of, and waive all
conditions and restrictions on, each unexercised and unexpired Stock Option,
Restricted Stock Award, Performance Share Award and Stock Appreciation Right,
effective upon a date prior or subsequent to the effective date of such Change
of Control, specified by the Committee; or

 

(iii) each outstanding Stock Option, Restricted Stock Award, Performance Share
Award and Stock Appreciation Right may be cancelled by the Committee as of the
effective date of any such Change of Control provided that (x) notice of such
cancellation shall be given to each holder of such an Award and (y) each holder
of such an Award shall have the right to exercise such Award to the extent that
the same is then exercisable or, in full, if the Committee shall have
accelerated the time for exercise of all such unexercised and unexpired Awards,
during the thirty (30) day period preceding the effective date of such Change of
Control.

 

(b) “Change of Control” shall mean the occurrence of any one of the following
events:

 

(i) any “person” becomes a “beneficial owner” (as such terms are defined in Rule
13d-3 promulgated under the Securities and Exchange Act of 1934, as amended)
(other than the Company, any trustee or other fiduciary holding securities under
an employee benefit plan of the Company, or any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), directly or indirectly,
of securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities; or

 

(ii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation or other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than sixty-five percent (65%) of the combined voting
power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

 

(iii) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

8



--------------------------------------------------------------------------------

SECTION 16.    General Provisions

 

(a) No Distribution; Compliance with Legal Requirements.    The Committee may
require each person acquiring shares pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof.

 

No shares of Stock shall be issued pursuant to an Award until all applicable
securities laws and other legal and stock exchange requirements have been
satisfied. The Committee may require the placing of such stop orders and
restrictive legends on certificates for Stock and Awards as it deems
appropriate.

 

(b) Delivery of Stock Certificates.    Delivery of stock certificates to
participants under this Plan shall be deemed effected for all purposes when the
Company or a stock transfer agent of the Company shall have delivered such
certificates in the United States mail, addressed to the participant, at the
participant’s last known address on file with the Company.

 

(c) Other Compensation Arrangements; No Employment Rights.    Nothing contained
in this Plan shall prevent the board from adopting other or additional
compensation arrangements, including trusts, subject to stockholder approval if
such approval is required; and such arrangements may be either generally
applicable or applicable only in specific cases. The adoption of the Plan or any
Award under the Plan does not confer upon any employee any right to continued
employment with the Company or any Subsidiary.

 

SECTION 17.    Effective Date of Plan

 

The Plan shall become effective upon approval by the holders of a majority of
the shares of capital stock of the Company present or represented and entitled
to vote at a meeting of stockholders.

 

SECTION 18.    Governing Law

 

This Plan shall be governed by, and construed and enforced in accordance with,
the substantive laws of the State of Delaware without regard to its principles
of conflicts of laws.

 

* * *

 

9